FILED
                             NOT FOR PUBLICATION                              MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARGIS HAKOBYAN,                                 No. 09-70354

               Petitioner,                       Agency No. A096-144-697

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Sargis Hakobyan, a native of Syria and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s decision denying

his application for asylum, withholding of removal, and relief under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence. Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009). We grant in part and deny in part the petition for review, and

remand.

      Hakobyan testified that an Armenian government investigator abducted and

beat him because Hakobyan had submitted repeated complaints to police,

prosecutors, and parliament regarding an official’s corruption. Substantial

evidence does not support the BIA’s nexus determination because Hakobyan’s

testimony established that he was targeted, at least in part, on account of his

political opinion. See Fedunyak v. Gonzales, 477 F.3d 1126, 1129-30 (9th Cir.

2007) (petitioner’s testimony that he was targeted for raising complaints about an

extortion scheme established that the persecution was, at least in part, “a response

to his political opinion expressed through his whistle-blowing.”). Because the BIA

erred in its nexus determination, it did not fully consider Hakobyan’s claim of past

persecution and whether Hakobyan has a presumption of future persecution. See

Recinos de Leon v. Gonzales, 400 F.3d 1185, 1191-92 (9th Cir. 2005).

Accordingly, we grant the petition as to Hakobyan’s asylum and withholding of

removal claims and remand for further proceedings consistent with this disposition.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this


                                           2                                      09-70354
conclusion, we need not reach Hakobyan’s challenge to the BIA’s denial of his

motion to remand.

      Substantial evidence supports the agency’s denial of Hakobyan’s CAT claim

because he failed to establish it is more likely than not he will be tortured if

returned to Armenia. See Wakkary, 558 F.3d at 1067-68.

      Each party shall bear their own costs on this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                            3                                      09-70354